902 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earlus Leon WILLIAMS, Defendant-Appellant.
No. 90-3388.
United States Court of Appeals, Sixth Circuit.
May 16, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and HORACE GILMORE, District Judge*.

ORDER

2
Defendant Earlus Leon Williams appeals the district court's April 20, 1990 order affirming the magistrate's denial of pre-trial bail.  Williams is charged with possession of a firearm by a convicted felon in violation of 18 U.S.C. Secs. 922(g)(1) and 924, possession with intent to distribute cocaine, in violation of 21 U.S.C. Sec. 841, and possession of a firearm during the commission of a drug trafficking crime, in violation of 18 U.S.C. Sec. 924(c).  Trial is scheduled to commence on May 30, 1990.


3
Upon consideration of the documents before the court, we conclude that the defendant has not satisfied the criteria for release.  See 18 U.S.C. Sec. 3142;  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  It is ORDERED that the denial of pretrial bail is affirmed.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation